Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakura et al (CA2425403A1) in view of Bhargava et al (20140007791).
Shimakura, abstract, teaches a method for coating a metallic strip. 
Shimakura, abstract, teaches at least one of the anticorrosion layers is formed by coating the surface with an aqueous dispersion containing the following in addition to water: 
a) at least one organic film former containing at least one water-soluble or water-dispersed polymer; 

c) at least one inorganic compound in particle form with an average particle diameter measured on a scanning electron microscope of 0.005 to 0.2 µm. 
Shimakura, page 17, lines 13-16, teaches the composition of the organic film former may also be such that it contains (only) water-soluble synthetic resin and/or polymer, especially resin and/or polymer stable in solutions with pH values ≤ 5.
Shimakura, page 23, lines 28-32, teaches the aqueous solution may have a pH of 1.5 to 4. 
Shimakura, page 40, lines 25-31, teaches the anticorrosion layer may comprise at least one nonhydrolyzed silane. 
Shimakura, page 44, lines 14-22, teaches the anticorrosion layer may comprise a mono-silane such as diamino-dimethoxy silane. 
The diamino-dimethoxy silane as taught by Shimakura reads an organoalkoxysilane as claimed in a) of claim 1. 
Shimakura, page 12, teaches the silane present in the amount of .1 to 50 g/L (100-50000 mg/L).
The cations and/or hexa- or tetrafluoro complexes of cations chosen from a group consisting of titanium, zirconium, hafnium, silicon, aluminum and boron as taught by Shimakura reads on b) of claim 1. 

Although Shimakura teaches a) at least one organic film former containing at least one water-soluble or water-dispersed polymer, this reference does not teach poly(methylvinylether-alt-maleic acid). 
Bhargava, abstract, teaches a dry powder composition comprising water soluble polymer powders, and a component in powder form. The dry powder composition shows improved water dispersibility compared to the water soluble polymer powders.
Bhargava, paragraph 5 of the PGPUB, teaches to suppress lump formation it is needed to slow down the process of swelling/solubilization sufficiently enough to allow particles to separate, i.e. disperse. The improved water dispersibility is a key requirement in efficient lump free dissolution of the water soluble polymer powders and has broad industrial utility and importance.
Bhargava, paragraph 20 of the PGPUB, teaches a dry powder composition comprises or consists of or consists essentially of water soluble polymer powders and a component, wherein the component can be poly(methylvinylether-alt-maleic acid). 
Bhargava, paragraph 41 of the PGPUB, teaches the component comprises or consists of or consists essentially of about 0.5 to about 15.0 weight% based on the total weight of the blended or coated water soluble polymer powders.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use to incorporate poly(methylvinylether-alt-maleic acid) in an amount of 0.5 
Poly(methylvinylether-alt-maleic acid) as taught by Bhargava reads on component c) as claimed in claim 1. 
Poly(methylvinylether-alt-maleic acid) present in the amount of .5-15 wt% of the total weight of component a) of Shimakura and poly(methylvinylether-alt-maleic acid) is in the range of .1-8.82 g/L. 
Poly(methylvinylether-alt-maleic acid) as taught by the references is the same component as claimed in component c) and therefore it would be expected that Poly(methylvinylether-alt-maleic acid) as taught by the references is an adhesion mediator for electrostatically depositing on a metallic surface. 

Regarding claim 2, Shimakura, pages 15-16, teaches it was found that the addition of manganese ions improved the alkali resistance. 

Regarding claim 3, Shimakura, page 23, lines 28-32, teaches the aqueous solution may have a pH of 1.5 to 4. 

Regarding claim 4, Shimakura, page 12, teaches the silane present in the amount of .1 to 50 g/L (100-50000 mg/L). 

Poly(methylvinylether-alt-maleic acid) present in the amount of .5-15 wt% of the total weight of component a) of Shimakura and poly(methylvinylether-alt-maleic acid) is in the range of .1-8.82 g/L. 
Shimakura, pages 15-16, teaches it was found that the addition of manganese ions in the amount of .05 to 10 g/L improved the alkali resistance.

Regarding claim 5, Shimakura, page 44, lines 14-22, teaches the anticorrosion layer may comprise a mono-silane such as diamino-dimethoxy silane. 
The diamino-dimethoxy silane as taught by Shimakura reads an organoalkoxysilane as claimed in a) of claim 5.

Regarding claim 6, Shimakura teaches b) a quantity of cations and/or hexa- or tetrafluoro complexes of cations chosen from a group consisting of titanium, zirconium, hafnium, silicon, aluminum and boron.

Regarding claims 7-8, methylvinylether-alt-maleic acid as taught by Bhargava reads on component c) as claimed in claims 7-8. 

Regarding claim 9, Shimakura, page 14, teaches the molecular weight of the synthesis resin is preferably in the range of 20000 to 200000 μ (g/mol). 

Regarding claim 10, Shimakura, pages 15-16, teaches it was found that the addition of manganese ions improved the alkali resistance.

Regarding claim 11, Shimakura, page 19, teaches the at least one inorganic compound is preferably in particle form in particles having an average particle size in the range from 6 nm to 150 nm. 

Regarding claim 12, Shimakura, page 32, teaches the liquid, solution and/or suspension for at least one of the anticorrosion layers and/or paintlike polymer-containing layers may comprise, in addition to water, a total content of free fluorine or fluorine not attached to tetrafluoro or hexafluoro complexes, in particular from 0.1 to 1000 mg /L (.0001-1 g/L) calculated as free fluorine. 

Regarding claim 13, Shimakura, page 15, teaches the aqueous solution may comprise a corrosion inhibitor such as an ammonium compound. 

Regarding claim 14, Shimakura, page 23, teaches for a concentrate for making up the bath solution primarily by dilution with water or for a top-up solution for adjusting the bath solution during prolonged operation of a bath it is preferred to use aqueous compositions which comprise the majority or almost all constituents of the bath solution but not the at least one inorganic compound in particle form, which is preferably held separately and added separately.

Regarding claim 20, Shimakura, page 23, the concentrate or top-up solution preferably has a concentration which in terms of the individual constituents is from five times to ten times as greatly enriched as the bath solution.

Response to Arguments
Applicant’s arguments, filed 7/22/2021, with respect to the rejection(s) of claim(s) 1-14 and 20 under Shimakura et al (CA2425403A1) in view of Bhargava et al (20140007791) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimakura et al (CA2425403A1) in view of Bhargava et al (20140007791).
Applicant argues “The Office asserts that a person of ordinary skill in the art would have been motivated to use the component of Bhargava (e.g., poly(methylvinylether-alt-maleic acid)) in the composition of Shimakura because Bhargava and Shimakura disclose similar water soluble polymers. However, the only specific example of the water soluble polymer disclosed by Bhargava which overlaps the examples of the organic film former provided by Shimakura is polyvinyl pyrrolidone. Shimakura explicitly describes that polyvinyl pyrrolidone is unsuitable for use in Shimakura’s composition, and has a considerable adverse effect on corrosion control and paint adhesion (see p. 83,11. 29-36). In fact, polyvinyl pyrrolidone is used in comparative example 4 of Shimakura, which shows considerably poorer performance in the corrosion tests and adhesion tests to those correct choice of polymers and of the inorganic particles (see p. 89, ll. 23-26). The results demonstrate polyvinyl pyrrolidone is not a correct choice of polymer within the scope of Shimakura’s disclosure, and a person of ordinary skill in the art would not have used polyvinyl pyrrolidone in Shimakura’s composition from the outset. The water soluble polymers used with the component, as taught by Bhargava, do not overlap the organic film formers that Shimakura teaches are actually useful. Without any overlap between the two, a person of ordinary skill in the art receives no indication that the component of Bhargava would be useful in the composition of Shimakura.” 
Examiner respectfully traverses. 
P. 89, ll. 23-26 of Shimakura teaches a specific example:
2 g/L hexafluorozirconic acid,
2 g/L polyvinylpyrrolidone (as an aqueous solution)
2 g/L SiO2 (as a colloidal silica dispersion).
This example comprises specific components with specific concentrations and specific ratios to each other. This does not demonstrate broadly that specifically polyvinylpyrrolidone shows poorer performance in the corrosion tests. Further, evidence would need to be disclosed to demonstrate the performance of polyvinylpyrrolidone in the corrosion tests in the aqueous dispersion as taught by the combination of references. 

Therefore, polyvinylpyrrolidone in Shimakura is suitable for use in Shimakura’s composition and is a correct choice of polymer, absent evidence to the contrary. 
The water soluble polymers used with the component as taught by Bhargava overlap with the organic film formers that Shimakura teaches is useful and there is indication that the component of Bhargava would be useful in the composition of Shimakura. 
As stated in the rejection above, poly(methylvinylether-alt-maleic acid) as taught by Bhargava reads on component c) as claimed in claim 1. 
Poly(methylvinylether-alt-maleic acid) is the sole component of component c) and therefore reads on the adhesion mediator consisting of a copolymer as claimed in claim 1. 
Applicant argues additionally, even assuming arguendo that a person of ordinary skill in the art would have been led to use of the claimed copolymer as an adhesion promoter in a concentration of at least a portion of the claimed range, which Applicant does not concede, Applicant has demonstrated the criticality of the claimed concentration range to achieve the surprising effects of the present claims, to rebut any prima facie obviousness case that could be made. Specifically, Applicant has surprisingly found that compositions comprising the claimed components at the claimed concentration ranges tolerate large concentrations of aluminum ions, representing a major advantage considering the aluminum ions dissolving out of the treated metallic surface. 

The data of Table 3 is not commensurate in scope with the scope of the claims. 
Specifically, the data only shows using
	An acidic aqueous composition at a specific pH comprising a specific component a) 2-aminoethyl-3-aminopropyltrimethoxysilane, a specific component b) comprising Zr in a specific amount, Si in a specific amount, Mn in a specific amount and a specific component c) chosen from polymer A, polymer B and polymer C
While the present claims broadly encompass an acidic aqueous composition at an pH comprising component a) at least one compound selected from any organoalkoxysilanes, any organosilanols, any polyorganosilanols, any organosiloxanes and any polyorganosiloxaes, component b) at least one compound consisting of titanium, zirconium, hafnium and aluminum compounds and complex fluorides of silicon and component c) any copolymer  which is stable at least at a pH value below 6 and which comprises monomer units comprising at least one carboxylic acid group and/or phosphonic acid group, and monomer units not containing an acid group, in an alternating configuration. 
Further, the data does not show using the amount of component a) at the lower end value and at the upper end value (1mg/l, 200 mg/l), component b) at the lower end value and at the upper end value (.05 g/l, 4 g/l) and component c) at the lower end value and at the upper end value (.02 g/l, 2 g/l). 
Applicant argues it would not have been obvious to a person having ordinary skill in the art to modify Shimakura with Bhargava to arrive at the amended claims, when neither Shimakura nor Bhargava teach or suggest using the component of Bhargava with the organic film former disclosed by Shimakura, or the specific concentration ranges of the copolymer of component c) recited in claim 1. Neither Shimakura nor Bhargava provides any teaching, suggestion, motivation, or other reason to make such modifications. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.
Examiner respectfully traverses. 
Shimakura teaches an aqueous dispersion containing the following in addition to water: 
at least one organic film former containing at least one water-soluble or water-dispersed polymer. 
Bhargava, paragraph 25 of the PGPUB, teaches the water soluble polymer powders can be polyacrylamides, polyacrylamide derivatives, polyvinylpyrrolidones, polyvinylpyrrolidone derivatives, guar gums, guar gum derivatives, celluloses and cellulose derivatives.
Poly(methylvinylether-alt-maleic acid) is combined with polyacrylamides, polyacrylamide derivatives, polyvinylpyrrolidones or polyvinylpyrrolidone derivatives in Bharagava to suppress lump formation and therefore improve water dispersibility.
This teaching of incorporating poly(methylvinylether-alt-maleic acid) can be carried over to suppress lump formation and therefore improve water dispersibility in Shimakura as Shimakura teaches a water soluble organic film former polymer such as polyacrylates, poly-vinylpyrrolidone and/or derivatives thereof and/or copolymers which are the water soluble polymers as taught by Bhargava.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/29/2021